Case 9:18-cv-80994-DMM Document 51 Entered on FLSD Docket 11/19/2018 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           CASE No: 18-cv-80994-MIDDLEBROOKS

   NITIV FEDERAL SERVICES, LLC,

          Plaintiff,

   v.

   DEKTOR CORPORATION
   and ARTHUR HERRING, III,

          Defendants.



                                      OMNIBUS ORDER

          THIS CAUSE comes before the Court upon Defendant Arthur Herring Ill's

   ("Defendant Herring") Motion to Dismiss Plaintiffs Motion to Compel, filed on November

   14, 2018 (DE 47) and PlaintiffNITV Federal Services, LLC's ("Plaintiff NITV") Motion for

   Extension of Time to Respond to Motion to Dismiss. (DE 48).

          On September 5, 2018, Defendant Herring and Defendant Dektor Corporation jointly

   filed a Motion to Dismiss Plaintiff's Complaint for lack of jurisdiction. (DE 15). At that

   time, both Defendants were represented by counsel. Counsel for Defense subsequently filed

   an Unopposed and Stipulated Motion to Withdraw as Counsel (DE 31 ), which this Court

   granted on November 2, 2018. (DE 41). This Court set a deadline of twenty-one days for

   Defendant Dektor Corporation to retain new counsel. (Id.).

          On October 30, 2018, PlaintiffNITV filed a Motion to Compel Deposition Testimony,

   Production of Documents, and Forensic Examination. (DE 39). Plaintiffs Motion to Compel
Case 9:18-cv-80994-DMM Document 51 Entered on FLSD Docket 11/19/2018 Page 2 of 3




   seeks jurisdictional discovery materials m order to inform its forthcoming response to

   Defendant's Motion to Dismiss.

          Rather than file a response to Plaintiffs Motion to Compel, Defendant Herring

   moved, pro se, to dismiss Plaintiffs Motion to Compel. (DE 47). Plaintiff subsequently

   moved for an extension of time to respond to Defendants' Motion to Dismiss on the basis that

   it needs the information sought by its Motion to Compel in order to properly respond to the

   Motion to Dismiss. (DE 48).

          In order to permit Defendant Dektor Corporation to respond to the Motion to Compel,

   the deadline for Defendant Dektor Corporation to retain counsel shall be extended to

   December 7, 2018.     Rather than construing Defendant Herring's Motion to Dismiss the

   Motion to Compel as a response to Plaintiffs Motion to Compel, Defendant Herring's Motion

   to Dismiss the Motion to Compel shall be stricken without prejudice and the deadline for

   Defendants to respond to the Motion to Compel shall be extended to December 14, 2018. The

   deadline for Plaintiff to respond to the Motion to Dismiss shall accordingly be extended to

   January 7, 2019.

          Defendants are advised that further extensions are unlikely to be granted absent a

   showing of compelling cause supported by specific facts. Accordingly, it is hereby

          ORDERED and ADJUDGED that:

          1.     The deadline for Defendant Dektor Corporation to retain counsel 1s

                 EXTENDED to December 7, 2018.

          2.     Defendant Arthur Herring, Ill's Motion to Dismiss Motion to Compel (DE 47)

                 is STRICKEN without prejudice.




                                                2
Case 9:18-cv-80994-DMM Document 51 Entered on FLSD Docket 11/19/2018 Page 3 of 3




         3.     Plaintiff NITV Federal Services, Inc. 's Motion for Extension (DE 48) is

                GRANTED. Plaintiff may file an Amended Response to Defendants' Motion

                to Dismiss (DE 15) on or before January 7, 2019.

         DONE AND ORDERED in Chambers at West Palm Beach, Florida this/f day of

   November, 2018.




                                                           United States District Judge

   cc:   Counsel of Record;
         Dektor Corporation and Arthur Herring III
         400 E. Station Avenue
         Coopersburg, PA 18036
         admin@dektorpse.com




                                              3
